The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On December 5, 2003, you submitted to us a summary statement for the petition submitted by Doug Burnett relating to the Education and Health Care Protection Amendment (statutory version #2).  The summary statement, prepared pursuant to Section 116.334, RSMo 2000, is as follows:
  Shall Missouri law be amended to enact an Education and Health Care Protection Act increasing sales and use taxes by one cent per dollar in 2005, 2006, and 2007, the proceeds to be deposited into an annually-audited trust fund and used only for elementary and secondary education and for health care services for those enrolled in the state's Medicaid program?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                               JEREMIAH W. (JAY) NIXON Attorney General